Citation Nr: 1412957	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-22 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left knee disability, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.


FINDING OF FACT

In March 2014, the Board received written notice from the Veteran's representative that the Veteran desires to withdraw his appeal.


CONCLUSION OF LAW

Because of the withdrawal of the Veteran's appeal for service connection for left knee disability, the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  The record reflects that the veteran perfected an appeal with respect to the issue of entitlement to service connection for left knee disability.

However, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  A review of the record shows that in a written statement received by the Board March 2014, the Veteran's representative stated that the Veteran desired to withdraw his appeal.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has effectively removed the issue of entitlement to service connection for left knee disability from appellate status.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.  


ORDER

The appeal for service connection for left knee disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

 


Department of Veterans Affairs


